776-/5 7-77-/5 778-/5
                            77?./5
                                   IN THE


  ORIGINAL                COURT OF CRIMINAL APPEALS

                              AT AUSTIN,    TEXAS

                                                                 /\/M IPW »^b» •«•

                                                                 uwim wr vniii/mwL HhTtALS)


                                                                        AUG 2 7 2015

                             REGINAL KEITH PINK,
                                                                  Abe! AcftsteuQterk
                                 Petitioner                                 rILED IN
                                     v.
                                                                COURT OF CRIMINAL APPEALS
                             THE STATE OF TEXAS,
                                                                          AUG 27 2015
                                 Respondent
                                                                     Abel Acosta, Clerk



                  From the 5th Court of Appeals, Cause Nos:
       05-14-00877-CR, 05-14-00878-CR, 05-14-00879-CR, 05-14-00880-CR;

             From the 283rd Judicial District Court, Cause Nos.
     F09-55346-T, F13-60732-T, F13-60733-T, F13-721123-T, the Honorable
                        Judge Rick Magnis , presiding




                      PETITION FOR DISCRETIONARY REVIEW




                                                    Reginald Keith Pink, Pro Se
                                                    TDCJ# 1938997 McConnell Unit'
                                                    3001 S. Emily Dr.
                                                    Beeville, Texas 78102-8583
                                                    361.362.2300 (ph.)
                                                    361.362.3011 (fax)


ORAL ARGUMENT REQUESTED
                               TABLE OF CONTENTS


Table of Contents                                                       i
Index of Authorities                                                    ii
Statement Regarding Oral Argument                                       iii
Statement of the Case                                                   iii
Procedural History                                                      1
Ground For Review No. 1                                                 1
           The Court of Appeals erroneously affirmed petitioner's
           conviction holding that the Anders brief represents a
           professional evaluation of the appellate record—
Ground For Review No. 2                                                 2
           The Court of Appeals erred in denying multiple pro se
           requests for evidentiary hearing to resolve issue of
           lost/missing transcripts—
Ground For Review No. 3                                                 2
           The Court of Appeals erroneously confirmed the convictions
           holding petitioner was given a copy of the appellate reco
           rd and advised of his right to file a pro se response...
Ground For Review No. 4                                                 3
           The Court of Appeals erred in holding that it reviewed
           the record, counsel's brief and pro se motions finding
           nothing in the record one might arguably raise on app
           eal ...

Conclusion                                                              4
Prayer                                                                  5

Certificate of Service                                                  6
Appendix                                                                1V
                             INDEX OF AUTHORITIES

UNITED STATES CONSTITUTION

Amendment 6                                                     5

Amendment 14                                                    5

FEDERAL LAW

28 U.S.C §2254                                                  2
Federal Cases

Anders v. California 386 U.S. 738 (1967)                        1
Dalton v. Battaglia 402 F.3d 729, 736 (7th Cir. 2005)           2
Hall v. Quarterman 543 F.3d 365, 367-69 (5th Cir. 2008)         2
Harich v. Wainwright 813 F.2d 1082, 1090 (11th Cir. 1987)       2
Jackson v. Estelle 570 F.2d 546, 547 (5th Cir. 1978)            2
Woodcock v. McCauley 563 F.2d 806, 808-09 (7th Cir.)            2
Texas Rules of Appellate Procedure
Rule 34.6                                                       4

Rule 38.9                                                       3

Texas State Cases

Dunn v. State 733 S.W.2d 212-14 (Tex. Crim. App. 1987)          4
Emery v. State 800 S.W.2d 530-33 (Tex. Crim. App. 1990)         4
Gianous v. State 436 S.W.2d 137 (Tex. Crim. App. 1969)          1
Harris v. State 790 S.W.2d 569 (Tex. Crim. App. 1989)           4
Kelly v. State 436 S.W.3d 313, 319-21 (Tex.- Crim. App. 2014)   2
Ortiz v. State 862 S.W.2d 170 (Tx. App. 4th Dist. 2014)         4




                                      n
                         STATEMENT REQUESTING ORAL ARGUMENT

     Petitioner believes strongly that oral argument would be helpful to the
Court in assisting them in deciphering exactly what occured during the Janu
ary 23, 2014 arrignment/plea hearing that was recorded yet not made part of
the appellate record. Further, oral argument is necessary to make the Court
aware of. the harm and prejudice caused to the petitioner by not allowing the
issues and Constitutional.violations which occured during that hearing to be
raised on Direct Appeal to the Appellate Court.
     Petitioner believes oral argument should be permitted to reveal how the
Court of Appeals erred in its fact finding, determinations thereof, and in
the denials of pro se motions and requests to show documentary or otherwise
evidence from either the Appellate Record or the Dallas Co. Judicial System
Electronic Docket sheets, that, the January 23, 2014 hearing did in fact "take
place, was recorded by the Court Reporter, and that portion of the Appellate
Record is lost and or missing. Petitioner has shown due diligence by request
ing these transcripts from the Court Reporter of the 283rd District Court, the
Trial Court, as well as the 5th Court of Appeals/ and attempted to properly
address the issue of the lost portions of the transcript prior to the submi
ssion of the substantively defective Anders Brief.
     Petitioner intends to argue how his repeated requests for evidentuary
hearing, which are the generaly accepted and usual course of jurisprudence
in such situations. For these reasons, Petitioner respectfully requests oral
argument be granted ,-

                               STATEMENT OF THE CASE


     On June 26, 2013, Petitioner, ReginaMPink (Pink) was convicted of
robbery, two aggravated robbery w/ deadly weapon,,and one aggravated assault
on a public servant in the 283rd Judicial District Court of Dallas County,
Texas. The trial Court assessed punishment as LIFE imprisonment in each case.
Petitioner appealed the convictions, and appellate counsel filed an Anders
brief. On May 26, 2015 the 5th Court of Appeals filed a memorandum opinion
affirming the convictions.




                                        in
                               PROCEDURAL HISTORY


     On May 26, 2015, Petitioner Received notification of Opinion and Judg
ment from the 5th Court of Appeals, informing him that his convictions had
been modified and affirmed. On July 10, 2015, Petitioner filed a motion for
rehearing with the Court of Appeals. On August 3, 2015 Petitioner received
the Order from the 5th Court of Appeals denying the rehearing.



                          GROUND FOR REVIEW NUMBER ONE


     The Court of Appeals erroneously affirmed petitioner's conviction holding
that the Anders Brief represents a professional evaluation of the Appellate
Record and meets the requirements of Anders v. California.

ARGUMENT:

     The Court of Appeals erred in affirming the convictions based on an
Anders brief that was based on appellate counsel's evaluation of an incompl
ete appellate record which was void of transcripts from an arringment/plea
hearing- held on January 23, 2014, where issues to be raised on direct appeal
occured. These transcripts have been diligently sought in Pro Se motions to
the Court of Appeals making the Court aware of the issue of lost and/or miss
ing portions of the Appellate Record prior to counsel's submitted Anders brief.
All such pro se motions were denied. Review should be granted based simply
on the Court of Appeals decision to affirm on an incomplete appellate record,
and any evaluation ignores the record and evidence giving rise to meritor
ious issues that could be raised therefrom, (see Appendix Exhibits 3, 4, 5,
& 6, as well as Dallas Co. Judicial Sys. docket sheets Ex. 2). These are
documentary evidence, by a preponderance.of the evidence, that a hearing
occured on January 23, 2014 and should have been recorded at the request of
the parties and/or as a matter of regular Rules of Court.
     The Court of Appeals decision to affirm departs so far from the usual
course of jurisprudence as to call for the exercise of the Texas Court of
Criminal Appeals powers of supervision, for the fundamental reason that an
incomplete record makes any brief invalid, therefore, the .Anders brief filed
in this ease does.not meet the requirements of Anders v• California 386 U.S.
738 (67') for the fact, it is based on an incomplete Appellate Record and the
petitioner was not afforded an adequate opportunity to respond, (see Gianous
v. State 436 S.W.2d .137. (Tex. Crim. App. 1969).
                         GROUND FOR REVIEW NUMBER TWO


     The Court of Appeals erred in its decisions denying multiple pro se
motions and requests for evidentiary hearing to resolve the issue of the
lost/missing transcripts and docket sheets being evidence of lost/missing
portion of the Appellate Record.

ARGUMENT:

     Careful review would show all petitioner's pro se motions were not fair
ly evaluated, thusly, the Court of Appeals erred in. denying the requested evid-
entuary hearing and ignoring the federally recognized standard entitling the
petitioner to such a hearing when he can show clearly and convincingly with
the evidence presented,. (see appendix exhibits) that its reasonable the pro
ceedings in which he refers are to have taken place, (see also 28 U.S.C
§2254). The Federal Courts have set the precedence in holding that petitioner
is entitled to an evidentuary hearing in cases such as these, (see Dalton
v. Battaglia 402 F.3d.729, 736 (7th Cir. 2005); Hall v. Quarterman 543 F.3d
365, 367-69 (5th Cir. 2008; Woodcock v. McCauley 563 F.2d 806, 808-09 (7th
Cir. ); Jackson v. Estelle 570 F.2d 546, 547 (5th Cir. 1978); and Harich v.
Wainwright 813 F.2d 1082, 1090. (11th Cir. 1987). Petitioner submitted exhibits
2-6 in his requests for an evidentiary hearing, and argues that the Dallas
County Judicial System Electronic Docket Sheets in and of themselves entitled
him to an evidentiary hearing. The above cited cases are examples of how the
Appellate Courts decision denying petitioner's properly presented motions
departed from the precedence in the proceedings creating a fundamentally unfair
environment and depriving him of due process so as to call for the Texas Court
of Criminal Appeals to exercise its power of supervision.
     For these reasons the Court should grant review.

                        GROUND FOR REVIEW NUMBER THREE


     The Court of Appeals erroneously confirmed the convictions holding that,
petitioner was given a copy of the Appellate Record, advised of his right to
file a Pro Se response to the Anders brief, but failed to do so.

ARGUMENT:

     The petitioner was not given a "complete" copy of the Appellate Record by
either Counsel or the Court when counsel's Anders brief was filed as required.
(see Kelly v. State 436 S.W.3d 313, 316, 318, 319-21 (Tex. Crim. App. 2014).
Therefore, petitioner was not able ,to properly respond without the lost/miss
ing portion of the appellate record containing the hearing on Jan. 23, 2014
encompassing the constitutional violations to be' raised on appeal. Depriving
petitioner of a "complete" record after due diligence requests also nullifies
any opportunity to adequately respond to counsel's Anders, brief. (see Gianous
v. State 436 S.W.2d 137 (Tex. Crim. App. 1969). In an attempt to obtain a
complete record of the actual proceedings, petitioner sought and was granted
a 30 day extension of time to file his' response to counsel's brief. In this
time petitioner utilized all of his resources to gain a copy of the Dallas
Co. Judicial Sys. Docket Sheets, (see Ex.2). The Court Advised petitioner to
reply by the Feb. 4, 2015 deadline, however, his evidence was yet to be rec
eived and timely requested an additional extension as other state agencies were
less that expedicious in relinquishing the requested documentary evidence that
would show that a hearing did in fact transpire as insisted upon by the pet
itioner. Irregardless of petitioner's "just cause" the 5th Court of Appeals
denied the motion for the second extension. A denial after a showing of good
or just cause conflicts with.the decisions of other Courts on the same issue,
who generally grant pro se litigants second request for extension when making
a showing of just cause as petitioner in this case.
     This consequently, denied petitioner his guaranteed constitutional right
of appeal. These aforementioned issues caused egregious harm and prejudice and
created procedural defaults and errors petitioner sought to raise on direct
appeal. This also created a legal prejudice affecting collateral review of
these errors which, could be supported by the lost/missing transcripts. It is
alleged these transcripts are being held by the trial Court leaving the App
ellate Record incomplete. Petitioner made the Appeals Court aware of these
issues in his submissions, hence are judicially noticed, (see Tex. R. App.
Proc 38.9 (b) making the Anders brief substantively defective).
     For these reasons review should be granted.

                        GROUND FOR REVIEW NUMBER FOUR


     The Court of Appeals erred in holding thet it reviewed the record, cou
nsel's brief and petitioner's pro se motions and finding nothing in the rec
ord that might arguably support the appeal.
ARGUMENT:

     The Court of Appeals erred in its investigation, review, and determinarion
of the Appellate Record and petitioner's pro se motions filed. A close and exh
austive review of the submitted record reveals undisputedly in comments made
by the trial Court Judge, (see Ex. 3), the lead prosecutor,, (see Ex. 6) and the
petitioner., (see Exs. 4 & 5).which were made in a Feb. 3, 2014 proceeding
show unquestionably that a hearing was held prior to the 2.3.14 hearing and was
held on the record. The transcripts of the "hearing" prior to 2.3.14 are not
included in the submitted Appellate Record, thusly, the Court of Appeals could
not have reviewed them. The certified copies of the Docket sheets, (see Ex. 2)
and petitioner's motions, in the very least, gives rise that the Court of App
eals review was not based on a "complete Appellate Record", and any determin
ation thereon arguably removes subject matter jurisdiction, hence, voiding the
resulting determination. The references made in the record submitted reflect
other record portions not included, clear and convincing evidence that the rec
ord in fact is incomplete. Affirming a case with an incomplete record conflicts
with precedence set under substantially similar circumstances of other Courts
of Appeals, (see Ortiz v. State 862 S.W.2d 170 (Tx. App. 4th Dist. 1993); also
Emery v. State 800 S.W.2d 530-33 (Tx. Crim. App. 1990); Dunn v. State 733 S.W.
2d 212-214 (Tx. Crim.. App. 1987); Harris v. State 790 S.W.2d 568 (Tx. Crim. App.),
holding that it has long been the rule in Texas that when an appellant, thro
ugh no fault of his own or his counsel's is deprived of a portion of the state
ment of facts [the appellate record] which he diligently requested, the app
ellate Court cannot affirm, (see Tex. R. App. Proc. 34.6).
     For these reasons review should be granted.

                                  CONCLUSION


     Petitioner, Reginald K. Pink, in the above and foregoing information has
showa the Court that issues exist, namely in the lost/missing transcripts, which ,
would show constitutional violations that could have been presented on direct
appeal. Petitioner alleges these constitutional violations are specifically:
          1. petitioner's counsel, admitted in open Court, that he
             purposely did not tell petitioner all his rights;
          2. trial counsel refused petitioner's requests to do any
             investigation because he believed petitioner to be
             guilty;
          3. trial counsel refused to file any motions on petitioner's
             behalf claiming it would be a waste of the Court's money;
          4. petitioner and trial counsel, due to counsel's opinions of
             petitioner continuously on the record and off the record
             had conflicts of interests, such as: a) counsel refused to
             provide petitioner copies of police reports related to the
             causes; b) counsel refused to thoroughly explain the ele
             ments of the indictments and the repercussions thereof; e)
             counsel's request to the Court to force petitioner to give
             a plea;
          5. the Trial Court's refusal to grant petitioner's repeated
             requests for appointment of different counsel, responding
             "its not your counsel's fault we are here," and indicating
             he agreed with counsel's assessments;
          6. the trial Court's denials violated petitioner's 6th and 14th
             guaranteed constitutional right to effective representation
             and due process.
     Petitioner alleges there are other issues/violations but without the
record cannot effectively cite nor argue them. For these reasons the Court
should grant review.

                                    PRAYER


     Wherefore premises having been duly considered, Reginald K. Pink, petitio
ner pro se, humbly and respectfully prays that the Honorable Court would grant
his Petition for Discretionary Review. Petitioner seeks to have the record
developed so as to include the portions that were intentionally or unintention
ally not admitted as part of the Appellate Record, and once the record is
whole he be permitted appointed counsel and new direct appeal of the above
cited issues. Further, petitioner respectfully requests he be granted any
general relief the Court deems appropriate or to which he is entitled under
either Federal or Texas law.




                                               Respectfully Submitted,



                                               Reginald Keith Pink, Pro Se
                                               TDCJ# 1938997 McConnell Unit
                                               3001 S. Emily Dr.
                                               Beeville,   Texas 78102-8583
                                               361.362.2300 (ph.)
                                               361.362.3011 (fax)
                          APPENDIX




                         EXHIBIT 1
          Memorandum opinion 5th Court of Appeals

                         EXHIBIT 2
Dallas Co. Judicial Sys. Electronic Docket Sheets, Certified

                         EXHIBIT 3*
  Court Reporter's Record Feb. 3, 2014, vol 2 of 4, pg 30
                                                    Line* H^-
                         EXHIBIT 4*
  Court Reporter's Record Feb. 3, 2014, vol 2 of 4, pg 31

                         EXHIBIT 5*                   l^'nes /-Y
  Court Reporter's Record Feb. 3, 2014, vol 2 of 4, pg 34

                         EXHIBIT 6*
   Court Reporter's Record Feb. 3, 2014, vol 2 of 4 pg 35




  *(NOTE: Please see the Reporter's Record as indicated).




                             IV
                                  DECLARATION


     I, Reginald Pink, does now attest that the foregoing documents and info
rmation are true and correct and are thusly sworn to under penalty of perjury
to their validity. (T.G.P. & R. §132.001-132.003 and 28 U.S.C. §1746).


                                                       911 P4
                                                Reginald Pink, Pro Se



                             CERTIFICATE OF SERVICE


     This is to certify that a true and correct copy of the foregoing and
included documents have been properly served upon, the parties listed below at
their respective addresses, as well as delivered to this Court. The documents
were placed in the McConnell Unit mailbox with first class, pre-paid postage
affixed, addressed to the Court of Criminal Appeals, c/o the Clerk of the Court,
Abel Acosta at Capital Station, P.O. Box 12308, Austin, Texas 78711-2308.
     Executed on this the    '£.£> day of A^USf        , 2015.

                                                Reginald Pink, Pro Se


also served:


Micheal Casillas
Dallas Co. Dist. Attorny's Off.
133 N. Riverfront Blvd., LB19
Dallas, Texas 75207


State Prosecuting Attorney
P.O. Box 12405
Austin, Texas 78711




Deemed Filed: Warner v. Glass 135 S.W.3d 681, 682 (Tex. 2004)
,/*




      MODIFY and AFFIRM; and Opinion Filed May 26, 2015.




                                                  In The

                                           Court ot Appeals!
                                jftftl) Btetttct of tKexaa at Ballatf

                                           No. 05-14-00877-CR
                                           No. 05-14-00878-CR
                                           No. 05-14-00879-CR
                                           No. 05-14-00880-CR


                                  REGINALD KEITH PINK, Appellant

                                                     V.


                                   THE STATE OF TEXAS, Appellee

                            On Appeal from the 283rd Judicial District Court
                                        Dallas County, Texas
             Trial Court Cause Nos. F09-55346-T, F13-60732-T, F13-60733-T, F13-72123-T

                                    MEMORANDUM OPINION

                             Before Justices Francis, Lang-Miers, and Whitehill
                                       Opinion by Justice Lang-Miers

              Reginald Keith Pink appeals his convictions for robbery, two aggravated robbery with a

       deadly weapon offenses, and one aggravated assault on a public servant offense. See TEX.

       Penal Code Ann. §§ 22.02(a)(2), 29.02(a)(2), 29.03(a)(2) (West 2011). The trial court assessed

       punishment, enhanced by two prior felony convictions, at life imprisonment in each case. On
       appeal, appellant's attorney filed a brief in which he concludes the appeals are wholly frivolous

       and without merit.* The brief meets the requirements of Anders v. California, 386 U.S. 738

       (1967). The brief presents a professional evaluation of the record showing why, in effect, there
are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim.

App. [Panel Op.] 1978).      Counsel delivered a copy of the brief to appellant. * We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014) (identifying duties "of appellate courts
and counsel in Anders cases). Appellant did, however, file several pro se motions.

      ' We have reviewed the record, counsel's brief, and appellant's pro se motions.            See

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (explaining appellate court's

duty in Anders cases). We agree the appeals are frivolous and without merit. We find nothing in

the record that might arguably support the appeals.

        Although not an arguable issue, we note the judgments in cause nos. 05-14-00877-CR

and 05-14-00879-CR do not correctly reflect appellant's pleas to, nor the trial court's findings

on, the enhancement paragraphs.       In each case, appellant pleaded true to two enhancement

paragraphs alleging prior felony convictions, and the trial court found the enhancement

paragraphs true. The judgment adjudicating guilt in cause no. 05-14-00877-CR contains no

reference to the enhancement paragraphs and the judgment in cause no. 05-14-00879-CR states

"N/A" in the sections regarding the first enhancement paragraph. As a result, the judgments are

 incorrect. Accordingly, we modify the judgment adjudicating guilt in cause no. 05-14-00877-CR

 to show that appellant pleaded true to the first and second enhancement paragraphs and the trial

 court found the paragraphs are true. We modify the trial court's judgment in cause no. 05-14-

 00879-CR to show appellant pleaded true to the first enhancement paragraph and the trial court

 found the paragraph true. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28

 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991,

 pet. refd).

                                                  -2-
       In cause nos. 05-14-00878-CR and 05-14-00880-CR, we affirm the trial court's

judgments. In cause nos. 05-14-00877-CR and 05-14-00879-CR, we affirm the trial court's

judgments as modified.




                                                                                    'UJ^?

Do Not Publish
Tex. R. App. P. 47


140877F.U05




                                           -3-
                                   Court of Appeals
                        jfiftFi ©tatrtct of tEexaa at ©alia*

                                       JUDGMENT



REGINALD KEITH PINK, Appellant                     Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00877-CR        V.                       F09-55346-T).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Whitehill participating.




      Based on the Court's opinion of this date, the trial court's judgment adjudicating guilt is
MODIFIED as follows:

      Add section "Plea to 1st Enhancement Paragraph: True."

      Add section "Plea to 2nd Enhancement /Habitual Paragraph: True."

      Add section "Findings on 1st Enhancement Paragraph: True."

      Add section "Findings on 2nd Enhancement/Habitual Paragraph: True."

      As modified, we AFFIRM the trial court's judgment adjudicating guilt.



      Judgment entered May 26, 2015.
                                  Court of Appeals!
                       $ iftfi ©tetrtct of t&exaa at Ballasi

                                       JUDGMENT



REGINALD KEITH PINK, Appellant                     Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00878-CR       V. '                      F13-60732-T).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and WhitehiU participating.



      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered May 26, 2015.




                                             -5-
                                    Court of appeals
                          jftftl) Btsitrtct of Cexa* at ©alias

                                          JUDGMENT



REGINALD KEITH PINK, Appellant                      Appeal from the 283rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00879-CR         V.                       F13-60733-T).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and WhitehiU participating.




       Based on the Court's opinion of this date, the trial court's judgment is MODIFIED as
follows:

       The section entitled "Plea to 1st Enhancement Paragraph" is modified to show "True."

         The section entitled "Findings on 1st Enhancement Paragraph" is modified to show
True."


         As modified, we AFFIRM the trial court's judgment.




         Judgment entered May 26, 2015.




                                              -6-
                                  Court of Appeals!
                        $ tftl) Btetrtct of Cexas at ©alias


                                       JUDGMENT



REGINALD KEITH PINK, Appellant                   Appeal from the 283rd Judicial District
                                                 Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00880-CR       V.                      F13-72123-T).
                                                 Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                     Justices Francis and WhitehiU participating.



      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered May 26, 2015.
      4JI66 <           DA .CASE        ID F-1360732                          JUDCL          CASE' ID    F-13607:

                        A010      DEF    NAME    PINK RE                      CO 10      DEF      NARB-EIKK RE

                                  JUDICIAL                      INFORMATION

A010-020-030-040                                                                                                 FILE    DATE     101013


DEF NAME PINK_REGINALD_KEITH                                           RACE B       SEX M         DOB 09151962              AGE    52

DEF ADR1 646_LACEWOOD DR                                                 AC             PH                       SS

DEF    CITY   DALLAS                            ST   TX     ZIP    75224      DLNUM                                       DLST


                                                  DT      092613   TYP/CL      F    1   GOC/CAT                  CODE     RB000000


COMT 3RD                SID   NUM   03736319         OF   AMT

COMPLAINANT                                                                        TAPE       #             ARREST DATE 092613

JUV STAT N        REPEAT OFFENDER N              CAREER OFFENDER N                  ORIG-LOC DSO                         CURR-LOC P

FILING AGENCY TXDPD0000                 SER/CAS NO                  247449A
                                                                   _247449A              ARREST NUM                           13046113

LAI NUM ;               493406       AIS/DSO NO                     1828536
                                                                    1828536             BOOKIN
                                                                                        BOOKIN         NUM
                                                                                                       NUM                  13063777

JP FILE DATE OOOO00               JP CASE ID                           JP COURT ID                     FED            EVH         AFF


MAGISTRATE       DATE   092613          MAGIS    COURT      97         MAGIS JUDGE TURLEY                             BOUND OVER _

EXAM    TRIAL    DATE   OO000O          EXAM     COURT                 EXAM        JUDGE                                IND   METH     IHD


GJ/H/R    DT    103013 H      GJ#   2171    A2   GJ/W/FILE 110113 GJ                    OS    T   DA   DSP A       ACC X       REAS

DA DISPOS        DATE 101013                     MISDEMEANOR REDUCTION _                          SENTENCE PROBATED _

JUDCL CASE ID F-1360732                  GJ CT FP          PROS STAT A 656                   PROS NAME PRYOR_CHRIS

COURT    ASSIGNED       TO   FT      DATE      ASSIGNED         092613              ASSIGNED           BY    O          REASON     A


PRECEEDING DA CASE ID                                               SUCCEEDING DA CASE ID

TRN 9176431916           TRS A001                    WARRANT STATUS S STATE OFF CD 12990002

                                                                NEXT




  * «»*»^




                                                                       pq u
   CJI66              DA   CASE     ID   F-1360732               JUDCL    CASE   ID    F-1360732


                     A010     DEF    NAME   PINK RE               CO 10   DEF   NAME   PINK RE


                                                     APPEALS


 C020-50                                                                                    CT     DISP   NO   01


DATE APPEAL MADE 062714;rCOPY STATEMENT OF FACTS                   FILED 000000 EXTENDED 000000

DESIGNATION   OF     RECORD       DEFENSE    071614   STATE    000000   TRANSCRIPT      FILED    082614

OBJECTION   000000    DATE    NOTICE      SENT   000000


DATE SENT TO APPEALS 000000 OPINION DATE 052715 MANDATE RECEIVED OOOOOO DISP _

MANDATE ENFORCED DATE 000000 APPEAL WITHDRAWN 000000 CT REPORTER INITIALS BB_

APPEAL REF CODE 0150                                                               REC NO    50                 _

                                              GENERAL     COMMENTS


 C080 062714_WAIVER_OF_JORY_616/598 ;_2NDS3RD_TRUE-TRUE_2ND£3RD ;_FINDINGS_OF_DEAD

LY_WEAPON_KNIFE_AND_CUTTINGTOOI.              DATE 062714                                                  _

 C080 062714_DEFT_EXCEPTS_AND_GIVESJNOTICE_OF_APPEALS_TO_THE_COXJRT_OF_APPEALS_5T

_PISTRICTJPAT.T.AS                            DATE 071614                                                  _

 C080 08062014 REPORTER'S REC /JR

                                              DATE    080614


 C080 08/20/2014_REPORTER•S_REC_CHECKED_OUT_BY ,_MATTHEW_J._KITA_/JR_

                              '               DATE 082014

                                                      NEXT




                                                                   #•
    CJI66              DA   CASE    ID F-1360732                       JUDCL      CASE     ID F-1360732

                       A010   DEF    NAME       PINK RE                  CO 10   DEF   NAME       PINK RE


                                                     DISPOSITION


C020-01-02                                                                                               CT   DISP   NO 01

VERDICT DATE 062714           BY JG        DISP PGJG      TC          DISM TYP                VOL 616         PAGE 597_

SENTENCE DATE 062714           BY JG        TO L    YEARS              MTHS                DAYS             HOURS

SENTENCE TO BEGIN 062714              SENTENCE VOL                   PAGE          DISCHARGE N           TYPE _   NUM

PROBATED SENTENCE TO _              YEARS             MONTHS                DAYS _____                   MULT SENT C

PROBATED FOR       YEARS              MONTHS                  DAYS           PROBATION START DATE

SPEC COND 1                               FOR             2                          FOR

FINE CODE _      AMT            0.00         COST CODE _         AMT          0.00         PAYMENT DUE 000000

                                      REDUCED/ENHANCED           CHARGE


DESC                                              COMT                   TYP/CL             GOC     _
                    COUNTY CODE                               STATE CODE

PROBATION    REVOCATION        FILE       DATE 000000          WARRANT      ISSUED     DATE 000000

DISPOSITION COMMENT           092613-062714

                                                          MOTIONS


 C020-30                                                                                                 CT   DISP   NO 01

DT/ FILED   071614::    MOTN    TYPE MNT;           MOTN       PENDING            STATEMENT         OF   FACTS    FILED


D^Sd;:>PT/NEWl/TRIA-.>::F^-jaP;$.     •              SENT PENDING _              DISPOSED DT 090514              TYPE D
COMMENT MTN/NEW_TRIAI_pENIED_617/802                                                       REC NO 30

                                                          NEXT




                                                                       3.
     CJI66            DA   CASE    ID   F-1360732                 JUDCL    CASE   ID   F-1360732

                      A010   DEF    NAME     PINK RE              CO 10   DEF   NAME   PINK RE

                                                       'NAMES

B070

ASSOCIATED NAME KITA,_MATTHEW_2146991863                                     NAME   REF   CODE AA1406270


CT APPOINTED _         BAR NO 24050883 BOND MAKER _                DT BOND MADE            '

B070


ASSOCIATED-NAME LACY,_WAYNE_2146531317                                       NAME REF CODE CD1309270

CT APPOINTED _         BAR NO 11787200 BOND MAKER _                DT BOND MADE.

B070


ASSOCIATED NAME BRAY_J                                                       NAME REF CODE LP1310110

CT APPOINTED _         BAR NO                  BOND    MAKER       DT    BOND   MADE


 B070


ASSOCIATED NAME PRYOR_CHRIS_                                                 NAME   REF   CODE LP1310111

CT   APPOINTED         BAR   NO                BOND    MAKER       DT    BOND   MADE


                                                       CHARGE


 C010


DEF NAME PINK_REGINALD_KEITH_                          OFFENSE CD RBOOOOOO STATE CD 12990002_

DESC    AGG ROBBERY                             COMT:: 3RD -^           TYP/CL: F 1 ^: GOC _

GJ   COURT   FP   CURRENT     COURT     FT      PREVIOUS      COURTS                CHOV   DT


                                                       NEXT




                                                                         CJI66             DA    CASE    ID F-1360732                     JUDCL   CASE   ID F-1360732

                        A010    DEF    NAME   PINK RE                  C010    DEF   NAME   PINK RE


                                                 SETS   AND     PASSES


B060


SET    FOR    DATE   050814 :   SET    FOR    TIME   0900       SET   TYPE HEAR       PASSED   TO     DATE

SET    DISPOSITION      CODE           PASSED GENERALLY                  COMMENTS PRETRIAL

STATES RECOMMENDATION                                                                  REC NO 01

B060


SET    FOR    DATE   051214     SET    FOR    TIME   0900       SET   TYPE   PLEA     PASSED   TO     DATE


SET    DISPOSITION CODE                 PASSED GENERALLY                 COMMENTS 1ST HALF

STATES RECOMMENDATION                                                                  REC NO Ol

B060


SET    FOR    DATE   062714     SET    FOR    TIME   0900       SET   TYPE   SENT     PASSED   TO     DATE

SET    DISPOSITION      CODE            PASSED   GENERALLY               COMMENTS

STATES RECOMMENDATION                                                                  REC NO 01             _

 BO 60


SET    FOR DATE 100114          SET    FOR TIME 0900            SET TYPE OTHE         PASSED TO DATE

SET DISPOSITION CODE                    PASSED GENERALLY _               COMMENTS OVERRULE/MOT_NEW_TRIAL

STATES RECOMMENDATION                                                                  REC NO 01             _

                                                        NEXT




                                                            s
      *••'

      •JJI6 6             DA    CASE    ID   F-1360732                 JUDCL   CASE   ID    F-1360732

                          A010    DEF    NAME   PINK RE               • C010   DEF   NAME    PINK RE

                                                  SETS    AND   PASSES


B060


SET     FOR     DATE   011614 :   SET    FOR    TIME   0900     SET   TYPE   OTHE     PASSED       TO    DATE


SET     DISPOSITION       CODE           PASSED    GENERALLY             COMMENTS ADMONISH

STATE           ECOMMENDATION                                                          REC    NO   01

B060


SET #OR DATE 012314               SET FOR TIME 0900             SET TYPE PLEA         PflSSED"T©vPATE

SET     DISPOSITION       CODE           PASSED    GENERALLY             COMMENTS     13063777

STATES                                                                                 REC    NO J3-1-


B060


SET     FOR     DATE   012714     SET    FOR    TIME   0900     SET   TYPE   HEAR     PASSED       TO    DATE

SET DISPOSITION CODE                     PASSED GENERALLY _              COMMENTS

STATES RECOMMENDATION                                     .                            REC NO 01

 BO 60


SET FOR DATE 020314 .;i:          SET FOR TIME 0900             SET TYPE HEAR         PASSED TO DATE

SET DISPOSITION CODE                     PASSED GENERALLY _              COMMENTS

STATES        RECOMMENDATION                                                           REC    NO   01


                                                          NEXT




                                                                ft       CJI66              DA   CASE     ID    F-1360732                   JUDCL    CASE   ID   F-1360732

                        A010     DEF    NAME    PINK RE                   C010   DEF   NAME    PINK RE


                                                             BONDS


B050


DATE BOND SET 092613             AMT _100000.00             TYPE         SET BY COURT 97            JUDGE TURLEY_

                                                                                              REC   NO    01


                                                     SETS   AND    PASSES


B060


SET    FOR DATE 112113 :;        SET FOR TIME 0830                 SET TYPE STAT         PASSED TO DATE

SET    DISPOSITION       CODE               PASSED   GENERALLY              COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01

B060


SET FOR DATE 121013 .;;          SET FOR TIME 0830                 SET TYPE STAT         PASSED TO DATE

SET    DISPOSITION       CODE               PASSED   GENERALLY              COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01

B060


SET    FOR    DATE   010714 ::   SET    FOR    TIME    0830        SET   TYPE   STAT     PASSED      TO    DATE

SET    DISPOSITION       CODE               PASSED   GENERALLY              COMMENTS


STATES RECOMMENDATION                                                                    REC NO 01

                                                            NEXT
  0JI66         DA   CASE    ID   F-1360732             JUDCL   CASE   ID    F-1360732

                A010   DEF    NAME   PINK RE            C010    DEF   NAME   PINK RE


                                       GENERAL    COMMENTS


C080 08/26/2014_CLERK•S_REC_FILED_5TH_COA_/JR

                                       DATE    082614


C080 101014_pESIGNATION_pF_ITEMS_FOR_SUPPLEMENTAL_CLERK'S_RECORD_

                                       DATE 101414

C080 10/21/2014_SOPPLEMENTAL_CLERK* S_REC_FILED_5TH_CQA_/JR_
                                       DATE    102114


C080 11/03/2014_REPORTER •S_REC_RET_BY ,_MATTHEW_J._KITA_/JR_

                                       DATE 110314

                                               NEXT
      *



      CJI66               DA    CASE     ID   F-1360733                        JUDCD,      CASE        ID   F-1360733


                          A010     DEF    NAME       PINK   RE                  CO 10 DEF~NAME~PINK—RE-
                                  JUDICIAL                        INFORMATION


A010-020-030-040                                                                                              FILE    DATE      101013


DEF    NAME PINK REGINALD                 .                              RACE B      SEX M        DOB 09151962            AGE    52

DEF ADR1 646_LACEWOOD_DR                                                  AC             PH                    SS


DEF CITY DALLAS                                  ST    TX     ZIP     75224     DLNUM                                  DLST


OFF AA/PUB_SERV                                       DT    092613    TYP/CL    F    1   GOC/CAT                CODE VA000200

COMT 3RD                  SID   NUM    03736319       OF    AMT


COMPLAINANT                                                                         TAPE      #             ARREST/ DATE /092613:

JUV STAT N          REPEAT OFFENDER N                CAREER OFFENDER N                ORIG-LOC DSO                    CURR-LOC P

FILING AGENCY TXDPD0O00                  SER/CAS NO                   _247448A
                                                                       247448A           ARREST NUM                        13046113

LAI NUM                   493406         AIS/DSO NO                    1828536
                                                                       1828536           BOOKIN
                                                                                         BOOKIN        NUM
                                                                                                       NUM                13063777

JP    FILE    DATE   000000       JP   CASE     ID                       JP COURT         ID            FED         EVH         AFF


MAGISTRATE;DATE 092613                   MAGIS       COURT       97      MAGIS JUDGE TURLEY                         BOUND OVER _

EXAM      TRIAL    DATE   000000         EXAM        COURT               EXAM       JUDGE                            IND   METH    IND


GJ/H/R       DT   103013 H      GJ#   2172      A2   GJ/W/FILE        110113 GJ          DS   T   DA    DSP A    ACC Y      REAS

DA DISPOS          DATE 101013                       MISDEMEANOR REDUCTION _                       SENTENCE PROBATED _

JUDCL CASE ID F-1360733                   GJ CT FP           PROS STAT A        656           PROS NAME PRYOR_CHRIS

COURT      ASSIGNED       TO FT          DATE    ASSIGNED 092613                     ASSIGNED           BY O         REASON A

PRECEEDING DA CASE ID                                                  SUCCEEDING DA CASE ID

TRN 9176431916             TRS A002                    WARRANT STATUS S             STATE OFF CD 13150011

                                                                  NEXT




                                                                      P3- '•
      CJI66             DA    CASE    ID F-1360733                   JUDCL    CASE   ID F-1360733

                        A010    DEF    NAME   PINK RE                 CO 10   DEF   NAME   PINK RE


                                                         BONDS


B050


DATE BOND SET 092613            AMT _100000.00          TYPE         SET BY COURT 97         JUDGE TURLEY_

                                                                                       REC    NO   01

                                                SETS    AND    PASSES


B060


_E^;:yFbit};-pATE';._i21;i3^. SET FOR TIME 0830                SET TYPE STAT         PASSED TO DATE
SET    DISPOSITION      CODE           PASSED GENERALLY                 COMMENTS

STATES RECOMMENDATION                                                                 REC NO 01

B060


SET    FOR    DATE   121013     SET    FOR    TIME 0830        SET   TYPE STAT       PASSED   TO     DATE

SET    DISPOSITION CODE                PASSED GENERALLY                 COMMENTS

STATES RECOMMENDATION                                                                 REC NO 01

 B060


SET    FOR DATE 016714::        SET    FOR TIME 0830           SET   TYPE STAT       PASSED TO       DATE

SET    DISPOSITION      CODE            PASSED GENERALLY                COMMENTS

STATES RECOMMENDATION                                                                 REC NO 01

                                                        NEXT




                                                           X
      •'

      0JI66             DA CASE      ID F-1360733                    JUDCL   CASE   ID F-1360733

                        A010   DEF    NAME     PINK RE                C010   DEF   NAME    PINK RE

                                                  SETS   AND   PASSES


BO 60


SET    FOR DATE 011614 /       SET       FOR TIME 0900         SET TYPE OTHE        PASSED TO         DATE

SET    DISPOSITION      CODE             PASSED   GENERALLY _           COMMENTS ADMONISH

STATES, RECOMMENDATION                                                               REC    NO   01


BOC

                                                                                      SSED       TO   DATE


                                                                                          b777




SET    FOR    DATE   012714    SET       FOR   TIME   0900     SET   TYPE HEAR      PASSED       TO   DATE

SET DISPOSITION CODE                     PASSED GENERALLY _             COMMENTS

STATES RECOMMENDATION                •                                               REC NO 01

B060


SET    FOR    DATE   020314    SET       FOR   TIME   0900     SET   TYPE HEAR      PASSED       TO   DATE

SET DISPOSITION CODE                     PASSED GENERALLY _             COMMENTS

STATES RECOMMENDATION                                                                REC    NO   Ol


                                                         NEXT




                                                                  3,
       CJI66             DA    CASE    ID   F-1360733                    JUDCL   CASE   ID    F-1360733

                         A010    DEF    NAME    PINK RE                  CO 10   DEF   NAME   PINK RE

                                                     SETS   AND   PASSES


 B060


SET     FOR    DATE 050814 y     SET    FOR TIME 0900             SET TYPE HEAR         PASSED TO       DATE

SET     DISPOSITION      CODE           PASSED       GENERALLY             COMMENTS                     ____

STATES RECOMMENDATION                                                                    REC NO 01

 B060


SET     FOR    DATE 051214       SET    FOR TIME 0900             SET   TYPE PLEA       PASSED TO       DATE

SET.    DISPOSITION      CODE           PASSED       GENERALLY             COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01

 B060


SET     FOR    DATE   060914     SET    FOR    TIME    0900       SET   TYPE   TRIL     PASSED    TO    DATE


SET     DISPOSITION      CODE           PASSED GENERALLY                   COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01

 BO 60


SET     FOR    DATE   062714     SET    FOR    TIME    0900       SET   TYPE   SENT     PASSED    TO    DATE

SET     DISPOSITION      CODE               PASSED   GENERALLY             COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01

                                                            NEXT
      CJI66              DA   CASE     ID    F-1360733                    JUDCL       CASE    ID   F-1360733

                         A010    DEF    NAME      PINK   RE               C010       DEF   NAME    PINK   RE


                                                    SETS      AND    PASSES


 B060


SET    FOR DATE 100114 ':        SET    FOR TIME 0900                SET TYPE OTHE           PASSED TO DATE

SET DISPOSITION CODE                        PASSED GENERALLY _                COMMENTS OVERRULE/MOT_NEW_TRIAL

STATES RECOMMENDATION                                    •    -                               REC NO 01                    _

                                                                  NAMES


 B070


ASSOCIATED NAME KITA,_MATTHEW_2146991863                                               NAME    REF   CODE      AA1406270


CT APPOINTED _            BAR NO 24050883 BOND M.                             DT    BOND   MADE


 B070


ASSOCIATED NAME LACY,_WAYNE_2146531317                                                 NAME    REF   CODE      CD1309270

CT APPOINTED _            BAR    NO   11787200      BOND      MAKER           DT    BOND   MADE


B070


ASSOCIATED NAME PRYOR_CHRIS                                                            NAME    REF   CODE      LP1310110


CT    APPOINTED    _      BAR NO                    BOND      MAKER           DT    BOND   MADE


                                                              CHARGE


C010


DEF NAME PINK_REGINALD                                        OFFENSE CD VA00O2O0 STATE CD 13150011_

DESC-: AA/PUB SERV ;                                 COMT 3RD                      TYP/CL F 1      GOC _

GJ    COURT   FP       CURRENT   COURT       FT     PREVIOUS         COURTS                     CHOV   DT

                                                              NEXT
   CJI66             DA   CASE    ID F-1360733                    JUDCL        CASE   ID   F-1360733

                     A010   DEF    NAME    PINK RE                 CO 10   DEF    NAME       PINK RE


                                                  DISPOSITION


C020-01-02                                                                                        CT    DISP   NO   01


VERDICT^ DATE b62714y BY JG          DISP PCjijG| TC             DISM TYP                  VOL 616      PAGE 601_
SENTENCE DATE 062714         BY JG    TOyL # YEARS                MTHS                DAYS             HOURS

SENTENCE TO BEGIN 062714           SENTENCE VOL                 PAGE           DISCHARGE N       TYPE _    NUM _

PROBATED SENTENCE TO _           YEARS            MONTHS                DAYS                     MULT SENT C

PROBATED FOR    YEARS              MONTHS                DAYS           PROBATION START DATE

SPEC COND 1                          FOR             2                          FOR

FINE   CODE    AMT            0.00        COST   CODE       AMT          0.00         PAYMENT     DUE

                                   REDUCED/ENHANCED         CHARGE

DESC                                         COMT                      TYP/CL          GOC

                 COUNTY CODE                             STATE CODE

PROBATION REVOCATION FILE DATE                            WARRANT ISSUED DATE

DISPOSITION COMMENT         092613-062714

                                                     MOTIONS


 CO20-30                                                                                          CT    DISP   NO       01

DT/ FILED 071614"     MOTN TYPE :MNT             MOTN PENDING _                STATEMENT OF FACTS FILED _
DESC MOT/NEW TRIAL FILED                         SENT PENDING _            DISPOSED DT 090514             TYPE D

COMMENT MTN/NEW^TRiAL^DENiED_617/8b2_                                                 REC NO 30                     _
                                                     NEXT
   CJI66               DA   CASE    ID F-1360733                  JUDCL       CASE   ID F-1360733

                       A010   DEF    NAME    PINK RE                  CO 10   DEF   NAME   PINK RE

                                                      APPEALS


C020-50                                                                                         CT    DISP    NO    01

DATE   APPEAL   MADE     062714    COPY   STATEMENT     OF    FACTS    FILED    000000     EXTENDED    000000


DESIGNATION     OF   RECORD        DEFENSE    071614   STATE    000000    TRANSCRIPT        FILED    082614

OBJECTION   000000     DATE   NOTICE      SENT   000000

DATE SENT TO APPEALS 000000 OPINION DATE 052715 MANDATE RECEIVED 000000 DISP _

MANDATE ENFORCED DATE 000000 APPEAL WITHDRAWN 000000 CT REPORTER INITIALS BB_

APPEAL REF CODE 0150.                                                                  REC NO 50                     _

                                               GENERAL    COMMENTS


C080 062714_WAIVER_OF_JURY_616/602 ;_2ND_TRUE-TRUE_2ND,-_FTNDINGS_OF_DEADLY_WEAPO

N_KNIFGE_AND_CUTTING_TOOL                      DATE 062714                                                      _

 fc_8_':-b'627._4_pB^^
H_DISTRICT_DALLAS                              DATE 071614                                                      _

 C080 08062014 REPORTER'S REC /JR

                                               DATE    080614


 C080 08/20/2014_REPORTER•S_REC_CHECKED_OUT_BY,_MATTHEW_J._KITA_/JR_

                                               DATE 082014

                                                       NEXT
  CJI66         DA   CASE    ID   F-1360733             JUDCL   CASE   ID    F-1360733

                A010   DEF    NAME   PINK RE            CO 10   DEF   NAME   PINK RE


                                       GENERAL    COMMENTS


C080 08/26/2014_CLERK'S_REC_FILED_5TH_COA_/JR

                                       DATE    082614


C080 101014JDESIGNATION_pF_ITEMS_FOR_SUPPLEMENTAL_CLERK •S_RECORD_

                                       DATE    101414

C080 10/21/2014_SUPPLEMENTAL_CLERK' S_REC_FILED_5TH_COA_/JR_

                                       DATE    102114


C080 11/03/2014_REPORTER•S_REC_RET_BY,_MATTHEW_J._KITA_/JR_
  •                                    DATE 110314

                                               NEXT
      CJI66              DA    CASE      ID   F-1372123                        JUDCL      CASE    ID   F-1372123

                         A010      DEF    NAME     PINK RE                      CO 10     DEF^-NAME      P1NJL-RE-

                                   JUDICIAL                       INFORMATION


 A010-020-030-040                                                                                             FILE    DATE     111213


def name pink_reginald_keith                                             RACE B SEX M           DOB 09151962             AGE    52

def adr1       646_lacewood„dr                                            AC             PH                   SS


def    city   dallas                              ST   TX    ZIP    75224       DLNUM                                  DLST


6f/F^-^gg_^bbery_                                   DT 091813       TYP/CL F         1   GOC/CAT              CODE     RBOOOOOO


COMT 3RD_F               SID   NUM    03736319         OF   AMT


COMPLAINANT                                                                         TAPE #               ARREST /DATE y092613i:

JUV    STAT   N   REPEAT       OFFENDER       N    CAREER         OFFENDER      N    ORIG-LOC       DSO               CURR-LOC       P


FILING       AGENCY   TXDPD0000          SER/CAS       NO            _240371A            ARREST NUM

LAI    NUM               493406          AIS/DSO NO                  1828536             BOOKIN    NUM                   13063777

JP    FILE DATE 000000             JP CASE ID                            JP COURT         ID        FED            EVH         AFF


MAGISTRATE        DATE   103013          MAGIS     COURT      97         MAGIS      JUDGE TURLEY                   BOUND OVER _

EXAM    TRIAL     DATE   000000          EXAM      COURT                 EXAM       JUDGE                            IND   METH     IND


GJ/H/R DT 112613 H GJ# 4191                   Bl GJ/W/FILE 120313 GJ DS T DA DSP A ACC Y REAS

DA DISPOS         DATE 111213                      MISDEMEANOR REDUCTION _                       SENTENCE PROBATED _

JUDCL CASE ID F-1372123                   GJ CT FU          PROS STAT A 656                   PROS NAME PRYOR_CHRIS

COURT    ASSIGNED        TO   FT      DATE        ASSIGNED        102913             ASSIGNED       BY    O          REASON     A

PRECEEDING DA CASE ID                                                SUCCEEDING DA CASE ID

TRN 9176431916            TRS A003                     WARRANT STATUS _             STATE OFF CD 12990002

                                                                  NEXT




        %      CJI66             DA    CASE    ID    F-1372123                    JUDCL   CASE   ID    F-1372123

                        A010    DEF    NAME    PINK   RE                 C010    DEF   NAME   PINK      RE


                                                            BONDS


B050


DATE BOND SET 102913            AMT _100000.00             TYPE         SET BY COURT 97            JUDGE TURLEY

                                                                                             REC   NO    01


                                                 SETS      AND    PASSES


B060


SET    FOR    DATE   112113     SET    FOR    TIME    0830        SET   TYPE   STAT     PASSED      TO       DATE   000000

SET DISPOSITION CODE                       PASSED GENERALLY _              COMMENTS

STATES RECOMMENDATION                                                                    REC NO 01                      _

B060


SET FOR DATE 121013             SET FOR TIME 0830                 SET TYPE STAT         PASSED TO DATE

SET   DISPOSITION       CODE           PASSED     GENERALLY                COMMENTS


STATES RECOMMENDATION                                                                    REC NO 01

B060


SET    FOR    DATE   010714     SET    FOR    TIME    0830        SET   TYPE STAT       PASSED      TO       DATE

SET    DISPOSITION      CODE           PASSED     GENERALLY                COMMENTS


STATES RECOMMENDATION                                                                    REC NO 01

                                                           NEXT




                                                        n-
      4JI66             DA    CASE    ID   F-1372123                   JUDCL   CASE   ID    F-1372123


                        A010    DEF    NAME   PINK   RE                C010    DEF   NAME    PINK   RE


                                                SETS      AND   PASSES


BO 60


SET   FOR     DATE   011614     SET    FOR    TIME   0900       SET   TYPE   OTHE     PASSED       TO    DATE


SET DISPOSITION CODE                   PASSED GENERALLY _                COMMENTS ADMONISH

STATES      RECOMMENDATIQN.                                                            REC    NO    Ol


B060


SE/f FOR 'DATE 012314           SET FOR TIME 0900               SET TYPE PLEA         PASSED VO DATE

!ET DISPOSITION CODE                   PASSED GENERALLY _                COMMENTS 1306377>

STATES      RECOMMENDATION                                                                    NO    01

B060


SET   FOR     DATE   012714 i   SET    FOR    TIME   0900       SET   TYPE   HEAR     PASSED       TO    DATE


SET DISPOSITION CODE                   PASSED GENERALLY _                COMMENTS

STATES RECOMMENDATION                                                                  REC NO 01

B060


SET   FOR     DATE   020314     SET    FOR    TIME   0900       SET   TYPE   HEAR     PASSED       TO    DATE


SET DISPOSITION CODE                   PASSED GENERALLY _                COMMENTS                        •

STATES RECOMMENDATION                                                                  REC    NO    01


                                                          NEXT




                                                                      PS
      CJI66             DA    CASE    ID F-1372123                  JUDCL    CASE   ID F-1372123

                        A010    DEF    NAME   PINK RE                CO 10   DEF   NAME   PINK RE

                                                 SETS   AND   PASSES


 B060


SET FOR DATE 050814 y';         SET FOR TIME 0900             SET TYPE HEAR         PASSED TO DATE

SET    DISPOSITION      CODE            PASSED   GENERALLY             COMMENTS


STATES RECOMMENDATION                                                                REC NO 01

 B060


SET    FOR DATE 051214 y        SET    FOR TIME 0900          SET TYPE PLEA         PASSED TO DATE

SET    DISPOSITION      CODE            PASSED   GENERALLY             COMMENTS


STATES RECOMMENDATION                                                                REC NO 01

 B060


SET FOR DATE 062714 .':'        SET FOR TIME 0900             SET TYPE SENT         PASSED TO DATE

SET    DISPOSITION      CODE            PASSED   GENERALLY             COMMENTS.

STATES RECOMMENDATION                                                                REC NO 01

 B060


SET    FOR    DATE   090514     SET    FOR    TIME   0900     SET   TYPE   HEAR     PASSED   TO     DATE

SET DISPOSITION CODE                    PASSED GENERALLY _             COMMENTS EVIDENTIARY

STATES RECOMMENDATION                                                                REC NO 01

                                                        NEXT
      «JI66                DA   CASE      ID    F-1372123                 JUDCL       CASE    ID   F-1372123

                           A010     DEF    NAME      PINK RE              C010       DEF   NAME    PINK   RE


                                                       SETS    AND   PASSES


BO 60


SET FOR DATE 100114                 SET FOR TIME 0900                SET TYPE OTHE           PASSED TO DATE

SET DISPOSITION CODE                           PASSED GENERALLY _             COMMENTS OVERRULE/MOT_NEW_TRIAL

STATES RECOMMENDATION                                                                         REC NO 01                    _

                                                                NAMES


 B070


ASSOCIATED NAME KITA,_MATTHEW_2146991863                                               NAME    REF   CODE AA1406270

CT APPOINTED _              BAR NO 24050883 BOND MAKER                        DT    BOND   MADE


B070


ASSOCIATED NAME LACY,_WAYNE_2146531317                               _                 NAME    REF   CODE      CD1310300


CT APPOINTED _              BAR    NO   11787200       BOND    MAKER          DT    BOND   MADE


B070


ASSOCIATED NAME PRYOR_CHRIS                                                            NAME    REF   CODE      LP1311120


CT    APPOINTED      _      BAR NO                     BOND    MAKER          DT    BOND   MADE


                                                               CHARGE


C010


DEF    NAME   PINK       REGINALD   KEITH                      OFFENSE CD RBOOOOOO STATE CD 12990002_

DESC;/AGG^OBBERY^                                       COMT 3RD_F                 TYP/CL F 1      GOC _

GJ    COURT   FU         CURRENT    COURT       FT     PREVIOUS COURTS                          CHOV DT

                                                               NEXT
   CJI66                  DA   CASE    ID F-1372123                    JUDCL        CASE       ID F-1372123

                          A010   DEF    NAME    PINK RE                 C010    DEF    NAME       PINK RE


                                                     DISPOSITION


C020-01-02                                                                                               CT    DISP   NO   01

V/ERDICT: DATE; 662714,          BY JG    DISP PGJG       TC          DISM TYP                   VOL 616       PAGE 599_
SENTENCE DATE 062714              BY JG    TO L     YEARS              MTHS                DAYS               HOURS

SENTENCE TO BEGIN 062714                 SENTENCE VOL                PAGE           DISCHARGE N          TYPE _   NUM

PROBATED SENTENCE TO _                YEARS           MONTHS                 DAYS                        MULT SENT C

PROBATED      FOR    YEARS               MONTHS               DAYS           PROBATION          START    DATE

SPEC   COND    1                          FOR             2                          FOR

FINE CODE _         AMT            0.00        COST CODE _       AMT          0.00             PAYMENT DUE

                                        REDUCED/ENHANCED         CHARGE

DESC                                              COMT                      TYP/CL             GOC   _

                      COUNTY CODE                             STATE CODE                   -

PROBATION REVOCATION FILE DATE                                 WARRANT ISSUED DATE

DISPOSITION COMMENT              092 613-062714

                                                          MOTIONS


 C020-30                                                                                                 CT    DISP   NO       01

DT FILED 071614            MOTN TYPE MNT            MOTN PENDING _                  STATEMENT OF FACTS FILED _

DESC MOT/NEW TRIAL FILED                             SENT PENDING _            DISPOSED DT 090514                TYPE D

COMMENT MTN/NEW_TRIAL_DENIED_617/802                                                       REC NO 30                       _

                                                          NEXT
   CJI66               DA   CASE    ID   F-1372123                JUDCL      CASE   ID F-1372123

                       A010   DEF    NAME    PINK RE                  C010   DEF   NAME   PINK RE


                                                     APPEALS


C020-50                                                                                        CT    DISP    NO    01


DATE   APPEAL   MADE    062714     COPY   STATEMENT      OF   FACTS    FILED   000000     EXTENDED    000000


DESIGNATION     OF   RECORD        DEFENSE    071614   STATE    000000   TRANSCRIPT        FILED    082614

OBJECTION   000000     DATE   NOTICE      SENT   000000

DATE SENT TO APPEALS 000000 OPINION DATE 052715 MANDATE RECEIVED OOOOOO DISP _

MANDATE ENFORCED DATE 000000 APPEAL WITHDRAWN 000000 CT REPORTER INITIALS BB_

APPEAL REF CODE 0150                                                                  REC NO 50                     _

                                               GENERAL    COMMENTS


C080 062714_WAIVER_OF_JURY_616/600;_2NDS3RD_TRUE-TRUE_2NDS3RD;_FINDXNGS_OF_DEAD

LY_WEAPON_FIREARM                             DATE 062714                                                      _

 C080 062714_DEFT_^EXC»PTS_AND_GXVES_NOTICE_pF_^PEALS_^TO_THE^COURT_pF_APPEALS_5T

HJDISTRICTJDALLAS                              DATE 071614                                                     _

 C080 08062014 REPORTER'S REC /JR

                                              DATE     080614

 C080 08/20/2014_REPORTER•S_REC_CHECKED_OUT_BY ,_MATTHEW_J._KITA_/JR_

                                               DATE 082014

                                                       NEXT
  CJI66         DA   CASE    ID   F-1372123             JUDCL   CASE   ID F-1372123

                A010   DEF    NAME   PINK RE            CO 10   DEF   NAME   PINK RE

                                       GENERAL    COMMENTS


C080 08/26/2014_CLERK' S_REC_FILED_5TH_CQA_/JR

                                       DATE    082614


C080


                                       DATE    082614


C080 101014_DESIGNATION_pF_ITEMS_FOR_SUPPUEMENTAL_CLERK' S_RECORD_

                                       DATE    101414


C080 10/21/2014_SUPPLEMENTAL_CLERK•S_REC_FILED_5TH_COA_/JR_
                                       DATE    102114


C080 11/03/2014_REPORTER•S_REC_RET_BY,_MATTHEW_J._KITA__/JR_

                                       DATE 110314

                                                NEXT
   *,JI66 *          DA CASE ID F-0955346                      JUDCL CASE i/f-0955346
              -v-   A010 DEF NAME PINK RE                      C010 DEF NAME PINK RE
 A010-020-030-040  J " D* "            —           * * >r o k MAT x 0 ^
DEF NAME PINK^GINAI^KSITH                               RACE B gEX MDQB OkIIm^IIe^II0
DEF ADR1 646_LACEWOOD             Z!ZZZIZIZ~~~ AC                   PH           «T      CJI66           DA CASE ID F-0955346                      JUDCL CASE ID F-0955346
                 -    A010   DEF   NAME   PINK RE               C010   DEF   NAME   PINK RE
                                                     BONDS
B050
DATE BOND SET 053009         AMT __150000.00        TYPE       SET BY COURT OM         JUDGE VICKERY_
                                                                                 REC   NO   Ol
B050
DATE BOND SET 0328X3         AMT           O .OO    TYPE       SET BY COURT 94         JDDGE RANDALL_
                                                                                 REC   NO   02
                                            SETS    AND    PASSES

B060
SET FOR DATE 040201          SET FOR TIME 0900             SET TYPE ANNO       PASSED TO DATE
SET DISPOSITION CODE               PASSED GENERALLY                 COMMENTS
STATES RECOMMENDATION                                                          REC NO 01
B060
SET    FOR    DATE 080709    SET   FOR TIME 0900           SET TYPE FIRS       PASSED TO      DATE
SET    DISPOSITION CODE             PASSED GENERALLY                COMMENTS
STATES RECOMMENDATION                                                          REC NO 01
                                                     NEXT




                                              X
      « JI.6 6             DA    CASE    I   D    F-0955346              JUDCL   CASE   ID P-0955346
                           A010    DEF       NAME PINK RE                C010    DEF NAME PINK RE
                                                       SETS   AND   PASSES
 B060

SET    FOR       DATE   081209     SET       FOR TIME 0900          SET TYPE ANNO       PASSED TO DATE
SET DISPOSITION CODE                             PASSED GENERALLY            COMMENTS
STATES RECOMMENDATION                                                                   REC   NO   01
B060
SET    FOR       DATE   081809     SET       FOR TIME 0900          SET TYPE ANNO       PASSED TO DATE
SET DISPOSITION CODE                             PASSED GENERALLY            COMMENTS
STATES RECOMMENDATION                                                                   REC   NO   01
B060
SET    FOR       DATE   081909     SET       FOR TIME 0900   SET ,TYPE OTHE   PASSED TO DATE
SET DISPOSITION CODE                         PASSED GENERALLY       COMMENTS' FTA
STATES RECOMMENDATION                                                                   REC   NO   01
B060
SET    FOR       DATE   082609     SET       FOR TIME 0900          SET TYPE ANNO       PASSED TO DATE
SET DISPOSITION CODE                             PASSED GENERALLY            COMMENTS
STATES       RECOMMENDATION                                                             REC   NO   01
                                                              NEXT




                                                        3,
            CJ'I66             DA CASE      ID F-0955346                   JUDCL CASE    ID F-0955346
                         A010   DEF    NAME   PINK RE                C010   DEF   NAME   PINK RE
                                                SETS    AND   PASSES

B060

SET    FOR     DATE 100609      SET    FOR TIME 0900          SET TYPE INVE        PASSED TO       DATE
SET DISPOSITION CODE                   PASSED GENERALLY _              COMMENTS
STATES RECOMMENDATION                                                               REC NO 01
B060
SET    FOR     DATE 101309      SET    FOR TIME 0900          SET   TYPE ANNO      PASSED TO       DATE
SET DISPOSITION CODE                   PASSED GENERALLY _              COMMENTS
STATES RECOMMENDATION                                                               REC NO 01
B060

SET    FOR     DATE   102309    SET    FOR    TIME   0900     SET   TYPE   INVE    PASSED   TO     DATE
SET    DISPOSITION       CODE           PASSED GENERALLY               COMMENTS
STATES RECOMMENDATION                                                               REC NO 01
 B060
SET    FOR DATE 103009          SET    FOR TIME 0900   SET TYPE INVE               PASSED TO       DATE
SET    DISPOSITION CODE                PASSED GENERALLY      COMMENTS
STATES RECOMMENDATION                          •                                    REC NO 01
                                                        NEXT




                                                        5
      SJI66             DA    CASE    I D    F-0955346                   JUDCL   CASE   ID F-0955346
                        A010    DEF    NAME     PINK   RE                CO10    DEF   NAME   PINK    RE
                                                     SETS   AND   PASSES

B060
SET    FOR    DATE   111009     SET     FOR     TIME   0900       SET   TYPE   ANNO     PASSED       TO.DATE
3ET    DISPOSITION      CODE                PASSED   GENERALLY             COMMENTS
STATES RECOMMENDATION                                                                    REC    NO   01
B060
SET    FOR    DATE   111909     SET     FOR     TIME   0900       SET   TYPE   HEAR     PASSED       TO    DATE
SET DISPOSITION CODE                        PASSED GENERALLY _             COMMENTS WATCHJVIDEO
STATES RECOMMENDATION                                                                    REC    NO   01
B060
SET    FOR    DATE   112309     SET         FOR TIME 0900         SET TYPE HEAR         PASSED TO          DATE
SET DISPOSITION CODE                        PASSED   GENERALLY             COMMENTS     VIDEO
STATES RECOMMENDATION                                                                    REC    NO   01
B060
SET    FOR    DATE   113009     SET     FOR     TIME   0900       SET   TYPE   ANNO     PASSED       TO    DATE
SET DISPOSITION CODE                        PASSED GENERALLY _             COMMENTS
STATES       RECOMMENDATION                                                              REC    NO   01
                                                             NEXT




                                                            (*•
       JT6 6             DA    CA5E   ID    E--0955346                   JUDCL   CASE   ID    F-0955346
                           A010    DEF NAME PINK RE                        C010    DEF NAME PINK RE
                                                      SETS    AND   PASSES

B060
SET    FOR       DATE   113009     SET   FOR     TIME   0900        SET   TYPE   OTHE     PASSED      TO   DATE
SET DISPOSITION CODE                     PASSED       GENERALLY              COMMENTS
STATES RECOMMENDATION                                                                      REC   NO   02
B060
SET    FOR       DATE   120109     SET   FOR     TIME   0900        SET   TYPE   OTHE     PASSED      TO   DATE
SET DISPOSITION CODE                     PASSED       GENERALLY              COMMENTS
STATES RECOMMENDATION                                                                      REC   NO   Ol
B060
SET    FOR       DATE   120709     SET   FOR     TIME   0900        SET   TYPE ANNO       PASSED      TO   DATE
SET DISPOSITION CODE                     PASSED       GENERALLY              COMMENTS
STATES RECOMMENDATION                                                                      REC   NO   01
B060
SET    FOR       DATE   011410     SET   FOR     TIME   0900        SET   TYPE   HEAR     PASSED      TO   DATE
SET DISPOSITION CODE                         PASSED   GENERALLY              COMMENTS     MTS
STATES       RECOMMENDATION                                                                REC   NO   01
                                                              NEXT




                                                        "7,
   CJI66        DA CASE I
                A010 DEF NAME
                              D F-0955346               JUDCL CASE ID F-0955346
                                   PINK *"•
                                        RE              onin  -.-.-• „
                                                        CO 10 DEF NAME
                                                                           W»OOJ4&
                                                                          FINK RE
 B060                                SETS AND PASSES

SET FOR DATE 030410     SET
SET DISPOSITION CODE
STATES RECOMMENDATION         fASSED GENERALLY _         COMMENTS RASSED_IN_ADVANCE
 B060                                          —                    REC    NO   01
SET FOR DATE 031110     SET
SET DISPOSITION CODE          FOR TIME 0900   SET TYPE HEAR   PASSED TO DATE
                              PASSED GENERALLY __   COMMENTS MTS
STATES RECOMMENDATION
 B060                                                               REC   NO    01
SET FOR DATE 032510     SET FOR TIME 0900          SET TYPE ANNO
SET DISPOSITION CODE                                                PASSED TO DATE
STATES RECOMMENDATION
                              PASSED GENERALLY _         COMMENTS
B060                                                                REC   NO    01
SET FOR DATE 051010     SET
SET DISPOSITION CODE
STATES RECOMMENDATION
                              PrSSErGENERATTY3^
                              PASSED GENERALLY _ ^          ™
                                                         COMMENTS  PASSED
                                                                  CATS    T°
                                                                       4/15          DATE 000°°
                                                                    REC   NO    01
                                              NEXT




                                        9.
      CJI66             DA    CASE    I D    F-0955346                   JUDCL   CASE   ID    F-0955346
                        AOlO    DEF    NAME     PINK RE                  CO10    DEF   NAME    PINK RE
                                                     SETS   AND   PASSES
B060

1ET    FOR    DATE 051410       SET     FOR TIME 0900             SET   TYPE PLEA       PASSED TO         DATE
:ET    disposition      code                PASSED   GENERALLY             COMMENTS     OPEN
ITATES RECOMMENDATION                                                                    REC    NO   01
BO 60
!ET    FOR    DATE   052110     SET     FOR    TIME 0900          SET   TYPE PLEA       PASSED TO         DATE
>ET DISPOSITION CODE                        PASSED   GENERALLY             COMMENTS     OPEN
STATES RECOMMENDATION                                                                    REC NO 01
B060
JET   FOR     DATE   052410     SET     FOR TIME 0900             SET TYPE OTHE         PASSED TO DATE
JET DISPOSITION CODE                        PASSED GENERALLY _             COMMENTS HF.LD_AT_ATTY' S_REQUES'
STATES RECOMMENDATION                                                                    REC    NO 01
B060
SET    FOR    DATE   062510     SET     FOR    TIME    0900       SET   TYPE   PLEA     PASSED       TO   DATE
SET    DISPOSITION CODE                     PASSED   GENERALLY             COMMENTS     OPEN
STATES       RECOMMENDATION                                                              REC    NO   01
                                                             NEXT




                                                            9,
      4JI.6 6             DA    CASE    I   D F-0955346                 JUDCL CASE ID F-0955346
                          AOlO    DEF
                                            NAME PINK RE                C010 DEF NAME PINK RE
                                                    SETS   AND   PASSES
 B060

SET FOR DATE 040413   SET FOR TIME 0830   SET TYPE STAT                              PASSED TO       DATE
SET DISPOSITION CODE      PASSED GENERALLY      COMMENTS
STATES RECOMMENDATION                                                                REC   NO   01          <
 B060
SET    FOR      DATE   041613     SET       FOR   TIME 0830      SET   TYPE STAT     PASSED     TO   DATE
SET DISPOSITION CODE                        PASSED GENERALLY              COMMENTS
STATES RECOMMENDATION                                                                REC   NO   01
 B060
SET    FOR DATE 042313            SET       FOR TIME 0830        SET TYPE STAT       PASSED     TO   DATE
SET DISPOSITION CODE                        PASSED GENERALLY              COMMENTS
STATES RECOMMENDATION                                                                REC   NO   01
B060
SET    FOR      DATE   042513     SET       FOR TIME 0900        SET   TYPE PLEA     PASSED     TO   DATE
SET DISPOSITION CODE                        PASSED GENERALLY _            COMMENTS
STATES       RECOMMENDATION
                                                                                     REC   NO   01
                                                           NEXT




                                                    to.
      CJI66             DA    CASE   ID    F-0955346               JUDCL    CASE   ID F-0955346
                        AOlO    DEF NAME PINK RE
                                                                   C010 DEF NAME PINK RE
                                                SETS    AND   PASSES
 BO 60
SET   FOR     DATE   050113     SET FOR TIME 0845             SET TYPE DISP        PASSED      TO   DATE   00000
SET DISPOSITION CODE ___
                      _                   PASSED GENERALLY _           COMMENTS
STATES RECOMMENDATION
                                                                                   REC   NO.   01
 B060
SET   FOR     DATE 050613       SET   FOR TIME 0845           SET TYPE DISP        PASSED      TO   DATE
SET DISPOSITION CODE                  PASSED GENERALLY                 COMMENTS
STATES RECOMMENDATION                                                              REC   NO    01
B060
SET   FOR    DATE 051013        SET   FOR TIME 0845           SET TYPE DISP        PASSED      TO   DATE
SET   DISPOSITION       CODE          PASSED GENERALLY                 COMMENTS
STATES RECOMMENDATION                                                              REC   NO    01
B060
SET   FOR DATE 052013           SET   FOR TIME 0845           SET TYPE DISP        PASSED     TO    DATE
SET DISPOSITION CODE                  PASSED GENERALLY _               COMMENTS
STATES      RECOMMENDATION
                                                                                   REC   NO    01
                                                        NEXT




                                                  //,
      * JI66
                       DA CASE ID F-0955346                JUDCL CASE ID P-0955346
                       AOlO DEF NAME PINK RE               C010 DEF NAME piNR m
                                         SETS   AND   PASSES
 B060
SET FOR DATE 052413          SET FOR TIME 0845        SET TYPE DISP       PASSED TO DATE
SET DISPOSITION CODE               PASSED GENERALLY            COMMENTS
STATES RECOMMENDATION
                                                                          REC   NO   01
 B060
SET    FOR     DATE 062113   SET   FOR TIME 0900      SET TYPE REVK       PASSED     TO   DATE
SET DISPOSITION CODE               PASSED GENERALLY            COMMENTS
STATES RECOMMENDATION                                                     REC   NO   01
 B060
SET FOR DATE 100913          SET FOR TIME 0815     SET TYPE VIOL          PASSED TO DATE
SET DISPOSITION CODE               PASSED GENERALLY      COMMENTS
STATES RECOMMENDATION
                                                                          REC   NO   01
B060
SET   FOR DATE 110113        SET FOR TIME 0830        SET TYPE STAT       PASSED TO       DATE
SET DISPOSITION CODE               PASSED GENERALLY _          COMMENTS AWAITING_NEW_INDICt"
STATES    RECOMMENDATION
                                          _       _                       REC   NO   01
                                                NEXT




                                          IX
            £JI66             DA CASE ID F-0955346                           JUDCL CASE ID F-0955346
                        AOlO DEF NAME PINK RE                          C010 DEF NAME PINK RE
                                                'S-ETiS-~AN-D--PA'S'&E.S.

SET   FOR     DATE   012314    SET FOR TIME 0900               SET TYPE PLEA          PASSED TO DATE
SET   DISPOSITION       CODE           PASSED    GENERALLY                  COMMEN'   13063777
STATES RECOMMENDATION"
 J060
                                                                                       REC   NO   01

SET   FOR     DATE~~0T2'7l~4   -SET-   -FOR-TTME 0900         SET TYPE HEAR           PASSED TO DATE
SET DISPOSITION CODE                   PASSED GENERALLY                     COMMENTS ADMONISH
STATES RECOMMENDATION                                                                  REC   NO   01
B060
SET   FOR    DATE 020314       SET     FOR TIME 0900   SET TYPE HEAR   PASSED TO DATE
SET DISPOSITION CODE                   PASSED GENERALLY _    COMMENTS ADMONISH
STATES RECOMMENDATION                                                                 REC    NO   01
B060

SET   FOR    DATE 050814       SET     FOR TIME 0900          SET TYPE OTHE           PASSED TO DATE
SET DISPOSITION CODE                   PASSED GENERALLY _               COMMENTS
STATES      RECOMMENDATION
                                                                                      REC    NO   01
                                                         NEXT




                                                                CJI66             DA CASE ID F-0955346
                                                          JUDCL CASE ID F-0955346
                     A010 DEF NAME PINK RE
                                                          C010 DEF NAME PINK RE
                                              NAMES
 B070

ASSOCIATED NAME
                    KITA,_MATTHEW_2146991863                          NAME REF CODE AA1406270
CT APPOINTED _       BAR NO 24050683 bond maker
 B070                                                 _   DT   BOND    MADE

ASSOCIATED NAME
                    REYNOLDS_SANDRA_9727440444                    NAME REF CODE CD0906010
CT APPOINTED Y
                     BAR NO 00795611 BOND MAKER- _        DT BOND MADE
 B070
ASSOCIATED NAME     LACY ,_WAYNE_2146531317
CT APPOINTED
 B070
               _     BAR NO 11787200 BOND MAKER _         5* BONDNAME
                                                                  MADEREF      CODE CD1309270

ASSOCIATED   NAME   RILEY_AUDRA_
CT APPOINTED _       BAR   NO                                     NAME REF CODE LP0906150
                                      BOND MAKER _        DT BOND MADE
B070
ASSOCIATED   NAME
                    DUPLANTIS ,__STEPHEN_2147611398               NAME REF CODE PD1303130
CT APPOINTED _       BAR NO 24052192 BOND MAKER "_        DT   BOND    MADE
                    _-.               GENERAL COMMENTS                        J7S   nnTF
B080 032713 P/V
                    .MTN_FILED;_WARRANT_ISSDED_.NO_BOND_ALLOWED           A 032713 01
                                              NEXT
   *JI66   •     DA CASE ID F-0955346            tttf^t   m *,




 B080 101013 p7v^^^ISSD-"/B-aLl°HED-PER-JI,G-Maa'IS
               ~   ~~                            _
                                                                 »X "0413  01
                                                                    101013 01
                                        CHARGE
 C010




GJ COURT FI    CURRENT COURT FT   PREVIOUS c55^i   .
                                                                   GOCDT
                                                                 CHOV
                                        NEXT
   ?JI66 '           °A CASE ID F-0955346
                 AOlO DEF NAME PINK RE           Ji^ °ASE ID F-°9S5346
                                                 CO10 DEF NAME PINK bb
 C020-01-02                          DISPOSITION                    **
VERDICT DATE 062510 BY JG DISP NAOG TP         Dtom m               CT DISE> NO
SENTENCE DATE 062510 BY JG TO             years —     D^M TYP             V0L 5" PAGE 907
SENTENCE TO BEGIN 000000       SENTENCE VOL          P*™              °AYS       HOURS
PROBATED SENTENCE TO P YEARS               SriFiii         n      DISCHARGE N TYPE   Nu"m~
PROBATED FOR YEARS          10 MONT^i""       nfye         °*YS                MOLT SENT "
SPEC COND 1       SF SAFEP~     FOR 365~~D~ 9               PROBATION START DATE 000000
FINE CODE N AMT __2000Tob         COST CODE N~ AMT         490-00™ "^Tv ~
DESC ROBBERY                  EDUCED/ENHANCED C^RG^0-00                PAYMENT °UE °00°°°
              —         —            COMT              TYP/PT      v o r*^r<

PROBATION REVOcL0^^?^^^0^^"^^^-
DISPOSITION COMMENT                    ™™™^
                      101013 WARRANT ISSUED          "
                                            DAt¥ 100413
                                             NEXT
       '   '         ?nnnASE ID P-095534*                 JUDCL CASE ID P-0955346
                     AOlO DEF NAME PINK RE                C010 DEF NAME PlS B
 C020-01-02                                dispositxon
7ERDICT DATE 062113      BY JG     DISP RFvr -n      -.--w                   CT DI5P N0 '
SENTENCE DATE             BY       TO ^5L„« ~            °ISM TYP      V°L 61° PAGE 728
SENTENCE TO BEcTi              ~ENTENCE vS                          DAYS        HOURS   ~-
PROBATED SENTENCE TO           YEARS       MoVfSs           7^ DISCHARGE N Ty^ _ NUM _
PROBATED FOR YEARS ~             MONTHS       day.           »J              MULT SENT
SPEC COND 1                       FOR        2               probation start date      ~
FINE CODE _    AMT         0.00
                           .0.00    rn"?T
                                    COST ^nr
                                          CODE     ZHZ
                                                 _ AMT       =-^/°R PAYMENT DUE
                                                             0.00
                           REDUCED/ENHANCED CHARGE^
DESC
                                  COMT           TYP/CL               GOC
                 COUNTY CODE _          STATE rnnp
PROBATION REVOCATION FILE DATE
DISPOSITION COMMENT
                                                 WARRANT ISSUED DATE
                                                         l&SUED DATE
                                             NEXT
    "I66 • .          _5iSR_.FISxS,S_,_,
                             name PINK RE                  CO 10 DEF NAME PINK RE
 CO2O-01-02                                  DISPOSITION
VERDICT DATE 062714       BY JG    DISP REVK     TC       DT^m tvd               CT DISP NO
SENTENCE DATE 062714 BY JG TO L^EARS ~ n-^1mtL
SENTENCE TO BEGIN 062714 SENTFNPF vrvr
                                                   V°L 616 HOURS
                                                DAYS —
                                                            PAGE 596
PROBATED SENTENCE TO YEARS        ^THS ^ 7^ °ISCHARGE * TYPE - ™~-
PROBATED FOR   YEARS      ~       MONTHS~        nflvq        ™-
SPEC COND 1                        FOR           DAYS         PROBATION START MULT SENT C
                                                                              DATE 000000
FINE CODE _ AMT-ZIZZO^O              cdsF CODE _T AmFZswToo™ TFyM^NT DUE
DESC ROBBERY                  EDUCED/ENHANCED CHAR^i                   AYMENT
                  —           .          COMT               TYP/CL F 2 POP
PROBATION REVOCA??ONYF?LEEDA^E00000 ^ ^ ""0001_                              ~
DISPOSITION COMMEN^O^^IO^^
 C020-30                                        MOTIONS
DT FILED 071614       MOTN TYPE MNT         MOTN PFNDTMr        om*m             CT DISP NO
DESC MOT/NEW TRIAL FILED                    SENT pZii"          STATEMENT OF FACTS FILED
COMMENT MTN/NEW TR"iAL DENIED 617/802             PENDING _ DISPOSED DT 090514 TYPE D
                                                NEXT
                                              ~=-            CU10       DEF NAME PINK RE
    CO20-50                                     APPEALS
    DATE APPEAL MADE 062714 COPY STATFMFmt o- ™™o                                 '     CT DI5P N0
    DESIGNATION OF RECORD DE^lslT^xfs^l^CCCC!o^
    OBJECTION OOOOOO DATE NOTICE SENT 000000
                                                 ^^^ EX™NDED OOOOOO
                                              transcript filed 082614
    DATE SENT TO APPEALS OOOOOO OPINION DATE 0527m MMIMalo
MANDATE ENFORCED DATE OOOOOO apn^T nxIL                      MANDATE RECEIVED OOOOOO DISP
APPEAL REF CODE 0350                           WITHDRAWN 000000 CT REPORTER INITIALS BB_"
                                        _„„                                    REC NO   50
    eOftn o«9-m «--.-=.-.              GENERAL COMMENTS
    C080 062510_WATVER_OF_JURY_593/908
-                                      DATEo 62 510                 "       ——————

    C080 062510_TRUE_TO_2ND_AND_3RD;_2ND_AND_3RD_FODND_TRUE
                                       DATE 062510                      "         "
    C080 061511_E/O_jyrc>D_COND_OF_PROB_599/347
                                  _    DATE 061511
    C080 030712_E/O_MOD_COND_PROB_603/852
                                       DATE         030712
                                                    NEXT
                    DA CASE ID F-0955346             JUDCL CASE ID P-0955346
       -       --   AOlO DEF NAME PINK RE             C010 DEF NAME PINK RE
 rnfln „,„,, -._,__,               GENERAL COMMENTS
 C080 062714_DEFT_EXCEPTS_AND~GIVESD-^TE
_DXSraiCTjDJ__iAs_                   NOTICE  OF APPEAL TO THE COURT OF appfats WH
                                         07^i-"~tJK-^_Ay_**M_^«V»T_OF_AFPEALS_5TH
C080 08062014_REPORTER'S_REC /OR
                                    DATE    080614
C080 08/20/2014_REPORTER.S_REC_CHECKBD_OUT_BX,_MATTHBW J. RITA /JR
           _            _____       DATE    082014     —   —   —    -
C080 08/26/2014_CLERK-S_REC_FILED_5TH_COA_/jR
                                    DATE    082614
C080 101014_DESI(SNATION_OF_ITEMS_FOR_SUPPLEMENTAL_CLERK'S RECORD
                                   DATE 101414            ~
C080 10/21/2014_SUPPL_a_3NTAL_CLERK'S_REC_FILED_5TH_COA /JR
„__„       ;   ;    —       .      DATE 102114
                                    uoit    1U^114     ~"
C080 H/03/2014_REPORTER'S_REC_RET_BY,_MATTHEW_J._KITA /JR
——                                  DATE 110314        ~
                                            NEXT
                                                                          J5
                                                       $


                                                                      §7V
                                                           ?>
                                                           v
                                                              ^


                                                                      t    -ft

                                                                      I    -J




Is
         c_> ^